Citation Nr: 1710587	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  15-22 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an additional left knee disability as a result of VA surgery performed at a VA Medical Center (VAMC) in April 1993, and if so, whether entitlement to compensation under 38 U.S.C.A. § 1151 is warranted.

2.  Entitlement to service connection for a leg disorder.

3.  Entitlement to service connection for arthritis. 

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a heart disorder, to include coronary artery disease (CAD).

6.  Entitlement to service connection for an acquired psychiatric disorder, to include depression as secondary to the service-connected hearing loss disability.   

7.  Entitlement to service connection for a sleep disorder. 

8.  Entitlement to an increased rating in excess of 80 percent for bilateral hearing loss.

9.  Entitlement to an increased rating in excess of 10 percent for tinnitus.

10.  Entitlement to an earlier effective date for the grant of an 80 percent rating for bilateral hearing loss prior to April 1, 2014. 

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board observes that service connection for anxiety and depression was previously denied in an unappealed March 2007 rating decision.  Generally, new and material evidence is required to reopen a previously denied claim.  However, the Veteran's service treatment records were not on file at the time of the March 2007 rating decision, and pursuant to 38 C.F.R. § 3.156 (c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  Therefore, given that the claims file now includes the Veteran's service treatment records, the Board will consider the psychiatric claim on a de novo basis.  Accordingly, the matter has been recharacterized as shown above.  See also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  A July 2014 VA examiner concluded that the Veteran's hearing loss disability impacted his ability to work due to "significant difficulties communicating" with family members and co-workers.  Thus, there is some evidence of an inability to maintain gainful employment due to his service-connected disabilities and the issue of entitlement to a TDIU has, therefore, been raised.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of (1) § 1151 claim for left knee disability; (2) service connection for a leg disorder; (3) service connection for arthritis; (4) service connection for an acquired psychiatric disorder, to include depression as secondary to the service-connected hearing loss disability; (5) service connection for a sleep disorder; and (6) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed May 2013 decision, the Board denied reopening the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability left knee disabilities as a result of VA surgery performed at the VA Medical Center in April 1993. 

2.  Evidence received since the final May 2013 Board decision relates to an unestablished fact necessary to substantiate the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional left knee disabilities as a result of VA surgery performed at the VAMC in April 1993.

3.  The Veteran's hypertension and CAD were not incurred in service and are not otherwise related to service. 

4.  For the increased rating period on appeal, audiometric testing revealed, at worst, Level X hearing acuity in the right ear, and Level X hearing acuity in the left ear.

5.  The Veteran's service-connected bilateral tinnitus is assigned a 10 percent disability rating, which the maximum is rating authorized for tinnitus under Diagnostic Code 6260, for either a unilateral or bilateral condition.

6.  Following a September 2012 rating decision, which granted a 60 percent rating for the Veteran's hearing loss, no unadjudicated claim, either formal or informal, was reasonably raised prior to the current April 1, 2014 claim.




CONCLUSIONS OF LAW

1.  The May 2013 Board decision, which denied reopening the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a heart disorder, to include CAD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6.  The criteria for an increased disability rating in excess of 80 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).

7.  The criteria for a disability rating in excess of 10 percent for bilateral tinnitus have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.87, Diagnostic Code 6260 (2016).

8.  The criteria for an effective date earlier than April 1, 2014 for the grant of an 80 percent rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.156(c), 3.155, 3.159, 3.400, 20.1103 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  The claim of whether new and material evidence has been received to reopen the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 has been considered with respect to VA's duties to notify and assist.  

Given the favorable outcome of the petition to reopen the § 1151 claim for left knee disability, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the Veteran's remaining claims being adjudicated herein, VA's duty to notify was satisfied by a letters dated in March 2013 and April 2014.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Further, the Veteran's service treatment records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA audiological examination in connection with his bilateral hearing loss and tinnitus claims in July 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the findings obtained in this case are adequate.  The examiner discussed the Veteran's symptoms, performed an audiological evaluation, and considered the effects of the Veteran's hearing loss and tinnitus on his daily activities. 

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claims for service connection for CAD and hypertension.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing a relationship between his CAD or hypertension and service.  Accordingly, the Board finds that no further development of the Veteran's claims is required as there is no evidence indicating that the Veteran's currently diagnosed disorders are related to service.   

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Reopening of 38 U.S.C.A. § 1151 Claim

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of procedural background, in May 2013, the Board denied reopening the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability left knee disabilities as a result of VA surgery performed at a VAMC in April 1993.  

The evidence of record at the time of the May 2008 Board decision included the Veteran's statements, statements from his brother, an April 1993 VA examination, service treatment records, Internet articles, and private and VA medical records from 1992 to 1996.

The Veteran was properly notified of May 2013 Board decision, but did not appeal the decision.  For this reason, the May 2013 Board decision became final.  
38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1100. 

The evidence received subsequent to the May 2013 Board decision includes, in pertinent part, a July 2014 VA medical opinion where the examiner specifically stated that the Veteran's post-operative infection was "not opined to be reasonably foreseeable."  

The Board finds that the July 2014 VA medical opinion is new as it was not of record at the time of the May 2013 Board decision.  Moreover, the evidence is material within the meaning of applicable law and regulations because it is probative and provides evidence that the Veteran's post-operative left knee infection was proximately caused to an event not reasonably foreseeable.  
38 U.S.C. A . §§ 1151 (a)(1)(A), 1151(a)(1)(B). 

Accordingly, the newly-added evidence relates to an unestablished fact necessary to substantiate the Veteran's claim.  As such, the application to reopen the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability left knee disabilities as a result of VA surgery performed in April 1993 is granted; to this extent only; this appeal is granted.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Hypertension and CAD

The Veteran essentially contends that he developed hypertension and a heart disorder as a result of service.  

The Board notes that the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).

Service treatment records fail to reflect a diagnosis of a heart disorder, hypertension, or chronic elevated blood pressure readings.  Although a service separation medical examination is not of record, post-service treatment records show that the Veteran was first noted to have hypertension and CAD in the 1990s, more than 20 years following service separation.  

Hypertension and arteriosclerosis are considered chronic diseases under 38 C.F.R. § 3.309 (a), service connection could be awarded even in the absence of a positive nexus, if the evidence of record demonstrates continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, however, there is no showing of continuity of symptomatology.  

Post-service VA and private treatment records also fail to relate the Veteran's hypertension and CAD to military service.  For example, in an April 1993 VA treatment record, it was noted that the Veteran had mild hypertension, that was indicated to be "likely essential but etoh abuse may be a factor."  There was no indication that the Veteran's hypertension was related to service or that it had been continuous since service separation.

In summary, the evidence of record, to include the Veteran's statements, does not suggest that the Veteran's current hypertension or CAD was related to military service. 

The Board recognizes that the Veteran has not been afforded a VA examination in connection with his claim of service connection for hypertension or CAD. However, inasmuch as there is no competent and credible evidence raising any possibility of an in-service injury or event, or a nexus between the disability and service, no examination is warranted with respect to those claims. 

The Veteran has provided only general assertions that his hypertension and heart disorder is related to service.  As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of hypertension or CAD.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Hypertension and CAD are medically complex disease processes because of their multiple etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's hypertension and CAD involve complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran.

For these reasons, the preponderance of the evidence of record is against a finding that hypertension and/or CAD manifested during, or as a result of, active military service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating Analysis for Bilateral Hearing Loss 

The Veteran maintains that his hearing loss disability is more severe than what is contemplated by the currently assigned 80 percent rating.  He also contends that he is entitled to an effective date prior to April 1, 2014 for the grant of the 80 percent evaluation.

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, and there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second, or hertz (Hz).
The rating criteria for hearing loss establish 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The rows in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the puretone decibel loss.  The percentage disability evaluation is found from Table VII (38 C.F.R. 
§ 4.85) by intersecting the row appropriate for the numeric designation for the ear having the better hearing acuity and the column appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§§ 4.85 (b), 4.87.

In addition, under 38 C.F.R. § 4.86 (a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 Hz, is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Under 38 C.F.R. § 4.86 (b), when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.

After a review of all the evidence in this Veteran's case, the Board finds that the weight of the evidence is against the claim for a disability rating in excess of 80 percent for bilateral hearing loss.

The evidence includes a January 2013 audiological consultation conducted at the Sioux Falls VA HCS.  This evaluation reflects puretone thresholds of 80, 105, 105, and 105 decibels in the right ear, and 60, 90, 95, and 105 decibels in the left ear at the test frequencies 1000, 2000, 3000, and 4000 Hz, respectively, with an average puretone threshold of 99 in the right ear and 88 in the left ear.  The speech recognition scores were 52 percent in the right ear and 44 percent in the left ear.  Using Table VI, the hearing impairment is Level IX in the right ear and Level IX in the left ear.  This results in a 60 percent disability evaluation under Table VII.  See 38 C.F.R. § 4.85.  

The puretone thresholds for the Veteran's January 2013 VA examination reflect an exceptional pattern of hearing loss for both ears as contemplated by 38 C.F.R. 
§ 4.86 (a).  Specifically, the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more.  See 
38 C.F.R. § 4.86 (a).  Therefore, the Board has considered whether C.F.R. § 4.86 (a) would result in a more favorable rating.  Under Table VIA, the Veteran has a Roman numeric designation of X for his right ear and a Roman numeric designation of IIIX for his left ear.  Using Table VII, the Veteran's Roman numeric designations correspond to only a rating of 60 percent and result in an evaluation lower than the 80 percent rating afforded under Table VI.  

The evidence also includes a July 2014 VA examination report, which reflects puretone thresholds of 75, 105, 105, and 105 decibels in the right ear, and 65, 100, 105, and 105 decibels in the left ear at the test frequencies 1000, 2000, 3000, and 4000 Hz, respectively, with an average puretone threshold of 98 in the right ear and 94 in the left ear.  The speech recognition scores were 36 percent in both ears.  Using Table VI, the hearing impairment is Level X in the right ear and Level X in the left ear. This results in an 80 percent disability evaluation under Table VII.  See 38 C.F.R. § 4.85.  Therefore, the July 2014 VA examination report weighs against the assignment of a rating in excess of 80 percent, as it does not show hearing impairment that exceeds the criteria for an 80 percent rating.  

The Board finds that the puretone thresholds for the Veteran's July 2014 VA examination reflect an exceptional pattern of hearing loss for both ears as contemplated by 38 C.F.R. § 4.86 (a).  Specifically, the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more.  See 38 C.F.R. § 4.86 (a).  Therefore, the Board has considered whether C.F.R. § 4.86 (a) would result in a more favorable rating.  Under Table VIA, the Veteran has a Roman numeric designation of X for his right ear and a Roman numeric designation of IX for his left ear.  Using Table VII, the Veteran's Roman numeric designations correspond to a rating of 70 percent and result in an evaluation lower than the 80 percent rating afforded under Table VI.  

The remaining evidence of record has been reviewed, but does not contain any other audiometric testing results for the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.

The Board acknowledges the Veteran's contentions that his hearing loss disability is worse than is reflected by the currently assigned disability ratings.  However, as noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  See Lendenmann, 3 Vet. App. at 345.

For these reasons, the Board finds that the claim for a disability rating in excess of 80 percent must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against a higher disability rating during the rating period.  The record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§§ 4.3, 4.7.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

In this case, the Veteran has reported that he had significant difficulties communicating with family members and co-workers.  See VA examination report dated in July 2014.  Therefore, the functional effects of his hearing loss disability are adequately addressed in the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321 (b). 

Rating Analysis for Tinnitus

Throughout the current appeal period, the Veteran has been in receipt of a 10 percent disability rating for bilateral tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under Diagnostic Code 6260, a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  The maximum schedular rating available for tinnitus is 10 percent.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87 (2015); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

As the maximum schedular rating for tinnitus under Diagnostic Code 6260 has already been assigned, a higher schedular rating is not available, and the Veteran's claim for a disability rating in excess of 10 percent for bilateral tinnitus must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hearing loss and tinnitus disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on audiometric evaluations, to include speech discrimination testing.  The rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.  Thus, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria. 

The Veteran's tinnitus is adequately considered by the currently assigned (maximum) disability rating.  In this Veteran's case, the Board recognizes and has considered the Veteran's complaints and difficulty understanding conversation.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the record includes the VA examination reports which addressed functional impairment in addition to the Veteran's lay evidence of functional limitations related to his difficulties with understanding speech.  The functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's hearing loss and tinnitus on his daily life.  In the absence of exceptional factors associated with the hearing loss and tinnitus disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.
Effective Date for Grant of 80 Percent Rating for Bilateral Hearing Loss

For an increased rating claim, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110 (b)(2); 
38 C.F.R. §§ 3.400 (o)(1) and (2).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

In July 2012, the Veteran filed a claim for an increased rating in excess of 60 percent for bilateral hearing loss.  This claim was adjudicated by the RO in September 2012, at which time the 60 percent rating was continued.  As the Veteran did not file a timely appeal or submit new and material evidence within one year, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (b); 20.1103. 

On April 1, 2014, VA received the Veteran's claim for increased rating for the service-connected bilateral hearing loss disability.  This claim was adjudicated by the RO in July 2014, at which time an 80 percent rating was assigned effective April 1, 2014.  The Board acknowledges that in limited circumstances, such as the presence of clear and unmistakable error, the finality of a VA adjudication may be attacked.  See 38 C.F.R. § 3.105 (e) (2016).  In the present case, however, the Veteran has not alleged clear and unmistakable error or otherwise called into question the finality of the September 2012 rating decision; thus, an effective date for an 80 percent rating for hearing loss, based on the July 2012 claim, is precluded due to finality of the September 2012 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Therefore, there is no legal basis for assignment of a compensable rating effective any earlier than April 1, 2014, the date of the Veteran's most recent claim for increased rating for hearing loss.  In reaching this conclusion, the Board has considered whether an increase in the Veteran's hearing loss was factually ascertainable up to one year prior to the April 1, 2014 claim; however, in this case, the evidence regarding bilateral hearing loss, to include lay statements, does not demonstrate a worsening of symptomatology within one year prior to the receipt of the Veteran's April 1, 2014 claim for increase.  For example, the January 2013 audiological examination conducted at the Sioux Falls VA HCS shows that the Veteran's hearing disability was, at worst, reflective of a 60 percent disability rating.  Accordingly, an earlier effective date for the grant of an 80 percent rating for bilateral hearing loss prior to April 1, 2014 is not warranted. 


ORDER

New and material evidence having been received, the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability left knee disabilities as a result of VA surgery performed in April 1993, is reopened; to this extent only, the appeal is granted.

Service connection for hypertension is denied. 

Service connection for a heart disorder, to include CAD, is denied. 

An increased rating in excess of 80 percent for bilateral hearing loss is denied.

An increased rating in excess of 10 percent for tinnitus is denied.

An earlier effective date for the grant of an 80 percent rating for bilateral hearing loss prior to April 1, 2014 is denied. 


REMAND

Remand is necessary prior to analyzing the merits of the § 1151 claim for left knee disability, the service connection claim for a leg disorder and arthritis, the service connection claim for an acquired psychiatric disorder, to include depression as secondary to the service-connected hearing loss disability, the service connection claim for a sleep disorder, as well as claim of entitlement to a TDIU.

Regarding the Veteran's claims for service connection for a leg disorder and arthritis, the Board finds that further clarification is needed from the Veteran.  Specifically, the Veteran's April 2014 claim for VA compensation benefits included claims for service connection for "arthritis" and service connection for a "left leg" disorder.  Based on the Veteran's March 2014 statement, and the medical evidence of record, it appears that these claims are essentially intertwined with the 
§ 1151 claim.  In other words, the Veteran appears to contend that he has residual disabilities (claimed as arthritis or a left leg disorder) as a result of the left knee arthroscopic surgery performed at a VA Medical Center in April 1993.  The Veteran has not specifically provided any medical or lay evidence as to how his claimed leg disorder and arthritis may be directly related to service.  Accordingly, the Board finds that clarification is needed to properly adjudicate the Veteran's claims.

As decided above, the Board reopened the § 1151 claim for left knee disability.  The July 2014 VA medical examiner determined that it is less likely as not that the Veteran's left knee residual was caused by carelessness, negligence, lack of proper skill, error in judgement or similar instance or part of the VA in furnishing the hospital care, medical or surgical treatment, or an event not reasonably foreseeable; such opinion is against the claim.  However, the Board finds the opinion inadequate because the rationale provided, that "post-op infections are not opined to be reasonably foreseeable as discussed below," suggests that the examiner's position is in favor of the claim.  As the opinion is internally inconsistent, clarification is needed.

With regard to the service connection claim for psychiatric disability, the Veteran has consistently maintained that his depression is secondary to his service-connected hearing loss and tinnitus disabilities.  In a July 2006 statement, the Veteran stated "The fact that my hearing and tinnitus are getting worse seriously impairs me emotionally, physically, and psychologically, in fact, in every area of my life."  In October 2006 VA psychiatry attending notes, the Veteran stated that it made him depressed to think about the loss of his hearing.  The Veteran has not been afforded a VA examination regarding the etiology of his psychiatric disorders, to include depression.  Accordingly, the Board finds that a remand is warranted to assist in determining whether the Veteran's currently diagnosed depression (or other psychiatric disorder) is secondary to the service-connected hearing loss and/or tinnitus disabilities.  

Regarding the Veteran's sleep disorder, VA treatment records show that the Veteran has been prescribed medication for insomnia in connection with his psychiatric disorders, to include depression.  See e. g., August 2006 VA treatment record.  Because it appears that the Veteran's insomnia is a psychiatric symptom, the Board finds that the claim for service connection for a sleep disorder is inextricably intertwined with the depression claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Further, the issue of entitlement to a TDIU is intertwined with the claims being remanded.  See Harris, 1 Vet. App. 180.  Thus, adjudication of the TDIU claim is deferred.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to clarify whether he is seeking service connection for a leg disorder and service connection for arthritis as directly related to service, or alternatively, whether he only claims that these disorders are additional disabilities stemming from the surgery performed at the VA Medical Center in April 1993.

2.  Obtain all outstanding VA treatment records and associate them with the electronic claims file.

3.  Forward the Veteran's claims file to the medical examiner who conducted the July 2014 VA examination and provide an addendum with regard to the § 1151 claim on appeal, or if he is unavailable, from another suitably qualified clinician.  The purpose of this addendum is to clarify the examiner's July 2014 opinion.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After a review of the record, the examiner is asked to:

Re-review the July 2014 opinion and then clarify its rationale.  In doing so, specifically indicate whether the Veteran's left knee post-op infection was or was not an event "not reasonably foreseeable."  

A complete rationale should be provided.

4.  Schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of the Veteran's claimed psychiatric disorders.  All necessary tests should be performed.  The claims folder should be reviewed.  The examiner is requested to furnish an opinion as to the following:

(a)  List all current psychiatric diagnoses. 

(b)  State whether the Veteran's diagnosed insomnia is a symptom associated with a psychiatric disorder.

(c)  For each diagnosis, state whether it is at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed psychiatric disorder is caused or aggravated by the service-connected hearing loss and/or tinnitus disability (ies). 

(d)  If aggravation is found, the examiner should identify, to the extent possible, the baseline level of severity of the psychiatric disorder before the onset of such aggravation, and the degree to which the aggravation has worsened the disorder. 

The VA examiner is directed that "aggravation" is defined as a permanent increase in the severity of the underlying disability beyond its natural progression. 

A complete rationale for the opinions rendered should be provided.

5.  When the development requested has been completed, the AOJ should readjudicate the issues of (1) § 1151 claim (2) service connection for a leg disorder; (3) service connection for arthritis; (4) service connection for an acquired psychiatric disorder, to include as depression as secondary to the service-connected hearing loss disability; (5) service connection for a sleep disorder; and 
(6) entitlement to a TDIU in light of any additional evidence added to the claims file.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


